Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 1 of 38

 

 

 

 

 

FILED ___ LODGED
—¥™ RECEIVED _—- COPY
FRANK K. HERTEL 7 2766 7 {
Name and Prisoner/Booking Neate 7608 | M AR 0 1 2021
ASPC KINGMAV / HUACHUCA Lat DIS FRIST, GOURT
Place of Confinement U < CL Fae a Sea SEPUTY
PO Bex 34 34 BY

 

 

Mailing Address

KINGMAN AZ 86462
City, State, Zip Code

 

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

FRANK KARL HERTEL
(Full Name of Plaintiff)

 

 

 

Plaintiff,
¥. CASENO,  C¥21-08044-PCT-JJT--ESW
(To be supplied by the Clerk)
(1) DAW D SHINN
(Full Name of Defendant)
. CIVIL RIGHTS COMPLAINT
(2) CHARLES RYAN BY A PRISONER

 

(3) HUACHUCA Kutcher Manager MONTIEL ,

 

C1 Original Complaint

(4) Vary Uaknaon Certified Nelvrtorsts —, O First Amended Complaint
Xi Second Amended Complaint
Defendant(s).

 

C1 Check if there are additional Defendants and attach page 1-A listing them.

 

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
28 U.S.C. § 1343(a); 42 U.S.C. § 1983
L] 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
L] Other:

 

2.  Institution/city where violation occurred: ASPC Kurgan [Huachuca

Revised 3/11/16 1 550/ 555

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 2 of 38

B. DEFENDANTS

 

 

 

 

 

 

1. Name of first Defendant: DAV''D SH INN . The first Defendant is employed

as: DIRECTOR ARipowA DEPT. of Corrections Reloloictahon Reearyat Stete of Arizona :
(Position and Title) , (Institution)

2. Name of second Defendant: CHARLES RYAN . The second Defendant is employed as:

as: Farmer Director ADCRR at Stee. af” AM Beno
(Position and Title) (Institution)

3. Name of third Defendant: MoNTIEL . The third Defendant is employed

as: Krtche, Manager at ASPC HUACHUCA vact .
(Position and Title) (Institution)

4. Name of fourth Defendant: VartovS Vakewa Nubrhoniets —. The fourth Defendant is employed
as: Reaistereck “DlETICIAN ¢ at Contvcled fel Seve Provider /ADCRR

(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner? Yes L] No
2. Ifyes, how many lawsuits have you filed? { . Describe the previous lawsuits:

a. First prior lawsuit:
1. Parties: FRAVK HERE vy, Everett RVEGER,

2. Court and case number: Fedamt Distret Cowt of SEUTHBW OHIO 2518 ~V~ IF

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
Dismissep

b. Second prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

c. Third prior lawsuit:
1. Parties: Vv.
' 2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 3 of 38

D. CAUSE OF ACTION
COUNTI
1. State the constitutional or other federal civil right that was violated: _Figst AMEMDMEVT FREE EXERCISE
anol Establishment ClAses | py ReghtS onder Hee Religrous Land USE and Dastrivbotalrzed Perseas ACT (RLUIPA)

2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.

L] Basic necessities C1 Mail CL] Access to the court L] Medical care
L] Disciplinary proceedings L] Property Exercise of religion LC] Retaliation

C1 Excessive force by an officer 1 Threat to safety [1 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal authority or arguments.

On August 1, 2020 ADCRR Direelar Daviel Shian eliminated the (998 established ADCRR oshac Meat Mew
(KMM) and replaced it wrth @ Vegan “Common Fare. Menu “ (CEM), (See. NobReaten B/t/ 2620 Ex. H )

My AFdatid{ EX, A) egtedblighor tat my Sincerely hetd dorurs& beliets mandate. that £ eat tasher Anal
producdS daily (FA. po tO vedere, ), £2 vie ratPrceche ofthe peading el tarcaation of he Kimnd vn duly $,20%

zt f velowently objected, statine, L Gsess vawille 4g dea be converted to fhe vegan celigtous boleh of orcas rel IG 1048,
(ath P51 10 onder {,) Pastoral Acturhes Ackenvivsheoror (PAA) earned, HERMAY answered ‘for Direedoe Shia

OA 8 {10/2020 and Staded “Mot withstand 7 tne," try Stacerely hetel celignovs betrefs , the Kain elrncnartcoa wok

“appre pr tede. wttlest Slowing proof f of uly ees tig be se, Thos ot B/ifzoz C wos eutsarech col ty falaa

off dhe KMM ane against Ary abyectors ploced on the CTH. TL Read the CEM contens only 10 fo poroaatly

vercfinble Cactifte Nogleee Combat (tel. pas I~ 6), so LD Qreved on UT Amend nat enol RCI PH grovel an 8(s/2s%,

ta 1998 the Kimm wot eghabsl sheet welt (00 % oso, Zonkat (EX A2: GA po é) all Pod ' dems berg Crpiah
Factory CectRed aad Seated Kosbar ot ihuasically other whole, oneot Fructs and _vegeteloler, (Ed. 1)

By ZOVS whoa 1 Las First placed cn the KMM. the tosler Content LAA only about SOB, (Ex.A pa 6.)

The Previous ADCRA Deechor Ryan hacl chaageal [degraded tbe Ka multiple herah suer dle years. (Ex A2 Hestery Mum)

$0 that by 2015" Hens Such as NON Kochor ADCRA produced Bread (See Store List EX: AS, AR laid Exe A po F) were.
placeel on dhe MM , Darieved when on 3/30/2019 Hvachueg Kitchen Manager MONTIEL falerrg cd yanteg 2

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
As Tam wdigert, the KMM elimination violedes Ay Ree exercite molds whore LT row cassroteat Koshor Antal
product § and pra y over thont before I L eaten a day ly bast. Moreover Hee ettabliolmont Clone i& Violeded whore by
dewrsh religicn is ‘tala fed while Vegon religious ranerl®s are advanced. ALSO, ree caly afe these dems orate.
oflar allernetive, Merus avilable to me I wevid Sterue ytes thoi p Kesler conteat t's onky "WO hot the caloric. baw's +
5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? & Yes LI No
b. Did you submit a request for administrative relief on Count I? F Yes L] No
c. Did you appeal your request for relief on Count I to the highest level? Yes LI No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 

 
; _nnglts where | wshon Tasted /Greved Director Sliaa, he was silent /uaable

Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 4 of 38

of Km ambupuitres Created by Ryan, reduced Wry portion guzes by shactra to
cot my Vegetebler , renderay phen Uakosber, (BOA pg 4S vader 10. €) >

Foower Ditech Ryaa fvrd cotliag Sappropricde.” Se my vegetables are stl eut/
va Kagher today (xd0)

 

 

defiled ¢ Chow hall, readaring all wy Passever meals Vakosher, On J/es/zoi4

 

‘clean Manager Montiel publically stecled that “ne Kitchen in ADCRR is,
‘ogher Cerhtied , ” bot then replaced my Previous Kester custrole bres Brot
with Krtelen Procerseel, thus unosher Canned fut, (Ex: A pg 2 vader 2. a) )

Ta spite of He fact Hert 20 immediatly guseued de poros ber frort tue oA
\ (49 (2019, wy bruit shill remaras Kitclan processed /uatkoster today, (c2.)

hove aa uareasonable burclen placed on tle exercise funy Jewish velo ten,

 

Lloro, Tam prevented by Director Ryan aadl Shinas’ Meny Policy anc Manager.
Montiels! itcles Costes Fron being able te deity @aft + (1) Kosher |
_@) Kosher Anwaal Proclucts , CEA AKiclavit PSS. g-u), THis violates My RLUtPA |

 

to slous Me a compallirey goveraesectal akrest aad Esher dled flere is |

 

p pas |- 2). Add, honally ) vere. plaraly a Kosher religious Meo eteay _
ISubsomes all otler meavy, since Ye Kotlar Meat standard is 4g by ghovt

{Siesta ADCRR Director Sbims acon +o eliminate. my Km and foceiny,

 

 

General Meat Mery ts COAwe, tA_Veolatior yf ale < Ssdollishwent dete where

 

Slucaa ie chuosly favoring tAmocled ot AGA jeu Sh religions whoate fower nels ous. steal ne

 

 

 

allow lem te eat the CFM of Gerreral mony) weltort Yolotrg YBa belie,

3A

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 5 of 38

The Establishment Clause ig plaraly Violated Where A le dow words Director

 

Shiens. Policy +o eliminate Hee KMM was 50 “relgtorg aud Kosher diets " be

 

replaced with +he CEM Vshiel meets Celigieus requicements (BX, H) 4hus Lig

 

 

 

purpese wad plaraly Noa-Secevla-, Next, the _pomary effect of Dyeeter Slataag?
policy chonge is to inhibit my Kosbec Animal product consumpten beliefs ,
(AMidevit EXrA pg. 8-) because for the frst hme iA 22 years ABCeR does a

 

LoFher a Lesher Meat Meny , and becavse DT am indigent cad wrable te purclakt | :

‘Keslae Animal Products fro. tlhe Store.» torHarmore, Vegas or those 4 lower

 

celset dietary Stordard’s were ertlar advanced (Vegas Buddist or 7H Bay Adan)
Lor unetRcted by hes polrey charge. Ge) THis obvious the Kimn elimrahon policy.
fskrs excessive ADCRR entangle ment with ary religion Lfrore liestocceedly ADCRR
hes alway$ Sought to Suppress anal degrade ty Jesh Kocher [Koslec Aa renok

preduct Con somption betrefs by constantly mod: Bung [degrading the Kum,
Director Shins! policy now bhetwvely hegated the (49% deasica by He tH

Crest to. establish ae Kar for dole oy tamaated back Pugtct t Seaee. {¢@es, oo 7

 

C&A Ry 8-1) Moreover Siew the Inge decesion red bagect on Acres!

denial af the IST Amend mants free exercise | clause TES plata the Aug ust

 

cee —9) ) andl at. thes easy 4 aldernachwve, overwhelms any parce ve: ‘veel gaeceecontat . 4 ae

i , 2020 policy charge cyan Violated my Free Cxeces se of Kostar Animal

reduc Corson pion OA a den ly bages, (ExiA Ps ae. submit tet obvicus a

 

 

pesonalle allerrativer to Director, SG and ina el raninorhr an polrey excst Aadnalsy_

_iretastebing tha, previonS, pre tes) 100% Kosher cortifeech Kmrr, Ex A pq 0under | _

tadereats uushe “ode May excst te confer My 1ST Amendanont avd RlLvrpA eglde to |

 

dar Lye Comfune iLosber Aacmal Product? . _

 

 

3 8B

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 6 of 38

COUNT II
1. State the constitutional or other federal civil right that was violated: The Eluminetion of the Kum and
athor Feed Poltey ancl costem iAequaltred vinlale. My path Amend mint Equal Protectron Rights.

2. CountII. Identify the issue involved. Check only one. State additional issues in separate counts.
LC Basic necessities C] Mail L] Access to the court LC Medical care
L] Disciplinary proceedings L] Property UW Exercise of religion L] Retaliation
CO Excessive force by an officer [1 Threat to safety EJ Other: Equat protection based on Relgien.

3. Supporting Facts. State as briefly as possible the FACTS supporting Count IJ. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.
As Showa 01 Count T above, the defadanty frod discrimination | is oA bass of my religtoa, 66 DT askk
dhe S Court te-foeus here on ony status ag a Stew not ray Stectos at an iarnatt where T beveve a mere
potonat lasts review 15 Laapprepriede, L T4rreved the Following Cqual pretechon claims based an
Vnequaliher between the General. prenu aad the KM and the CEM
C1) General Mery mates are qiver special mers Oa Natonal Holidays, bot ax aq Jew aa he Kea
or CFM T am excluded, Far example , on Tharkésaivitg L get two cups af: non- Kesher beans while
every Geretral Men tamete gets turkey, shifng | pares aad cron berry Sences LT ola ect to Adc Rs’
play calegor pahon of bet'acy Non- AMONCOA On boasts ok fay less pelegten 2
(2) General menv inmates are provided two het meals [day & Lar rally the icvam provided tuo ket
preals tn (9198 , bout was redtucect te Ott One (A 2OOe, The CFM ‘re ludads oaly o4e het mca foloy , Aone
oa the Saldoatls , My oglber far Passover } MEA went Fron shus bebmenls a day +o ZERO fr the entire. Cab
days of Parraver Currently | plaraly praléine ies disermination religious. (AL dowit Ex.A P4G table coloma A\
(3) Beltr thre post 2005 Ka ancl tho CEM are. ambiacu S$. allowing Kitchen Ma ragar Moatiel by Wis perional
Custom be cleose what fo serve ME, talking the Regiskerecl Drelewss recommendation irrelevant,
(EK. A pa 4-5 vaoler 10. ors eq. 7). Moatied always cheoser fhe cheapert, most vapo prloy Petts, Vegetables
ard Hot troy waldiag pay meavs! Merotene two to Bor day cycles “where (le Garerel pany th
beset on & varreck 4rday eyele Similor te phe Federal BoP Koshar mat pacnv (EX. pa 6 table column B)
Montiel hag NEVER provioled Me “Torrordoes and Scalltons ever Heugh thoy are Ligkd on the Kmm [SFHA,

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
Where Cartes iS a boly ceremony Par My Sincerely bed sft ish behefy, the A seri ncctoryy ac: tons of defendant
do ast atlous eo (a goed fait + +o pararna +hi8 ceremony whore Tim being Singled aut aad starvecl during
Passover and caused le Lege. Weight, Aeot gw Anirot, Procucds ar Kosler fool to Cat ancl being treated”
ab a Sétond Clars cetizen during Meet evrorl, broticleuys,
5. Administrative Remedies.

a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? Fi Yes L] No
b. Did you submit a request for administrative relief on Count II? Yes CL] No
c. Did you appeal your request for relief on Count II to the highest level? be Yes L] No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 7 of 38

are mondlaled by he Delicds, are were guento Me at ofter ADCRR vada ,
In Contos the Gerard Mens 1% spec Re, Stating “carrots” mgtead of “VYegetabdes ”
and Speochor’ acted of Put” tos notallaving the General menu to be arbitrarily |
tampered watt by Krtebos stall, CER: A pay table coluan EY General menu Ex A4)
(4) General mene inmales are still providled meat, milk, cheete and eggs Lglrere_ |

 

 

the CEM bas tekKen thece tems Prom me, (Aidauit Ex. A pq Bt! Compare General Z

mony Ex At Lishay of Animal proclueld with the Vegan CPM Ex-Apg. inc)

 

 

(BYE submit and affirm thet te Kosher Pagsever menv has lost over twelve pamds |

 

 

of feodk belween Passover” weeld 2014 anol Loe cusreat Passer, Recace of ths

' ‘ . 4! x vm. — : * \ s
Galone fnotrchonal lasufficiency T have lost weight every Passover Stactine, ia) ONS
f J f _ ?

 

 

tala le Genecil Menu wmerorleS were aot starved during fhe. Same weele , asd Generel

{

men jamoted were aot forced by the Directors!’ fecck policy te loge weiglts Moreary, /

 

the AdCRR Dreeclecs Fook Rlicy. andl Kidolan, (eesn ogg Corsten Specrficer|ly elt scrum

_agawash we ag aq dew!

| Bathing t is aholy Ceremony pet My siacerely | hele beliefs, Drecur Ryan and Shang’

 

 

 

feed policy /[Morhers' costem has prevented me from the. Same rearonable opportontly
40 persue my uth dering been kfast Lonely, aad diner, as given te Geseal mew

 

ateoren of otter vations. A A Geroral Merv eae can thank hes rector Br He

 

 

 

lever tule\wning Neon secber Cantent served 46 we for can UD the pry creeder for He.

 

_ Aamo predocks eglel Br@ Commarolock we, but aon, demed me trrcugl toe CEM,

 

 

LE connct: iA gooe fa LA, give. thaakKs fer he. starvation | xr - ecperience doriny

 

| passever, age whe puackve told fod served to me then, especalty Stace during

i

Weber HolidoysS Gereral Popoloten iAmrofed gre. gwen, special Melt atl Tan
_deliberseely exclvelod 2; berg a ets even ag hey dealt dete crecfey- oe

 

Hort fogtive Mrenl$ , i

 

 

4A
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 8 of 38

Here again the existence of obvious easy acltern owed do fre Defeadarts!
: dicccunnatory. fed poles and customs cut wergh any AdcRr acres : ;
( a) Provide me with special. Nekional Holtde, Meath, The costof a Koghar Torey
tv Danae for trong aiving 1s plasty Negligible. ware. bed TV Dune evou A

replace the requlor oe,

 

 

 

(b Pre- 2008 ADCRA re tie het Kosher Mecils perday so Change ng back

 

fe thok many (Ex A2) or the Federal BOP Kosher menu (Ex: AI) I$ an

 

 

/ ~~ h
Casy alternahve. al reaky in place an al cost eecliue, .

~ = 4
(oO) Meliss my Menu vAambigeus costs nothing, “ Fruit ard Vegetal" merely
gt 3 3 sj ’

 

have. to be typed ako “of erng 23 0 and “Tometoes” per he Naty vhontsbs’ prot
sh eet tohich \ogtceilly speerfrels the ey Froud, Veg ela blen and TV Dirrect
| Conboran ste +he daily dietary sterlorels ,

S Provider, kosher Animal preducd& to me again, merely reguineds ec retuca |

 

te he Lothor Meat Menus ADCRR hor proy dled sirce 1198,

 

 

 

_ORerstehy +he Pre-~ 2O1IS ADCRR Koslur Passover Mery woui elie rece, toy

 

t | elaryehem aad weiglt losS at a plainly nmagolost cost ws lt2re_ that cost waa easily

 

 

borne. by ATCRR From 1998 ~2014, _

 

 

‘The above easy alternetves ore. mondaka where t T have no alernahved aS Laan. -

 

 

 

depardert on ADCRA Le My 3 food § AA accomedierhen coil Caveng tanpact OA guards |

 

4

by dhe tt Cirevvt, especially Consiolac the, tEet afl IDoam advecabie i is a retumn te. _

 

 

_ ee prenrouily existect Kochor Mect Meny / Koosose Pacsover menu tury only maec
| Medchecebtons i atone holidoys and diversity ot Meany seleckon '

of olor inwededs as He proper. accomodation has existed previously eorftout probit emg

_jand exists 1a Federal, ROP s cost or meny simple cation were never given arvely weght a

 

 

 

AB
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 9 of 38

COUNT III & \
1. State the constitutional or other federal civil right that was violated: The elimrachon of my Kosher
Meat Merny consttoks crvel and vau sual Poarsiment ia Violate of t60_ Bt Ameduat,

2. Count III. Identify the issue involved. Check only one. State additional issues in separate counts.

Basic necessities C] Mail L] Access to the court L] Medical care
XC] Disciplinary proceedings L] Property O Exercise of religion CL) Retaliation

ZC Excessive force by an officer (1 Threat to safety [J Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments. .

Whea Director Shian elrmiaadedl tho Kam, he stmvllarectly eliminected 44% Ninety feur Percert,
of my weekly Frort intake, (ExLA pPqa.6) ‘ ‘ “
Per a plas reading of avthoriipetive U.S, Dept: of Agri cultuce (USDA) Sources , Nertbar the.
CEM , pot je. General meny are Sutferent te Sustera me td good health, The 2ZO20 USDA
Guidelines were eStablighed +6 prevent Chrone, diet related gliceaser which ect hathos
alladolt americens, ard tere Gurdelinay are. used by bath the Distnict Court of Ari eonre anc
Plo tte Creott ag He defacto Eight Amendment Faod Slander. (EX, A pa 8-7)

the Guidelines Mordete q weekly FRUIT intele of Severtem and 4 half cops of Fruit

cud too CEM and Genwal menu arly provided ONE cup ot fruit a weeld(!) qrorsly volatry
the uspA Godard, (EX, A par 5-4) ‘The Veceteble poction $ of Ye CEM and Gereral Menvl ve
alse tasotherent, Cod) palina it mevitable tat D G@atract Diabeter cancer hypertension and
olbs~ clironie. igeates if IC pemain on tte, Froct and Vegetable um werent, CEM ar Gaal Manu,
Moke thet ee 1496-2020 Kin met te IRMe Cup weeldly USDA Guideies Froth infale, aad
oAly Since pie Mery ambigdrty allowed cutting af Vegolobld was tho KMM jacofGevert ta
Vegeteblers (Ex: A pq. S) My Mfdlannt (Ex, A) py i establishes thata mere three wells on do CAM male me
lose. went aad left we. Retin, pauwect, Fechgved tories Utes v lot howel moremint due to te severe Lact of,

4. Injury. State how you were injured by the actions or inactions of the Defendant(s). .
Lote of bachy werglrt, Novusen, Fochqve with iwreayter bewel moremettd orice To wos Brced on Yor Fruit
and Vegelable iasutAurat CRA slarling Aguct | 2020. F fear fer my Life due to the gross Lacte
of Ruts and vegetables ta my diet whee +he usvd Gowlketina male cleor dat T will mevitably coutract,
aa earily preventable drat elated clironie Agere due to Frit/ vegetable msuttrerecy,

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? Kl Yes L1 No
b. Did you submit a request for administrative relief on Count III? KI Yes CL] No
c. Did you appeal your request for relief on Count III to the highest level? Bet Yes L] No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.

 

 

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 10 of 38

la anh omsion of animal procucts . T fear Rar tay Jong erm health becasce_|
v have. Sean So Many fellow mmedes on the fruit cord Vegetable msubtervert Geaorot |
Heng chevelop alrabeles, high bloed fYessore_ Colo rectal cancer anol otter dest

 

elated diSeossy thot Jed tee More. ttan ene. deotk and hosputetitation whied -
T Com P¥Sona lly attest to, Moreover, the *meat”’ conterned py dhe General Menu

is labelled Not Lou homan Consumption “ whet & cucsury record cleck< of
the. Vtebenn tuill verity,

Bul any Abcleist Bx A. Pa O74 delals addiheral poakine aspects of the CFM:

W) CEM Wor three mes as maay Cale meals as ether fhe Federal. oslar Menu ar
, (

phe ADCRR General Merv . (Tels py.)

(29 cra iS 4a reped tive. “five ay meal cycle where tee Generel Wea ts a 2

ay. cycle oa the Federal, ROP is oa 3S day cyele, This repetchon moltes Me _

A miely 16 lacking due fo Keteben Custom. ele o-2)
“ets Bead and uate having FO Sucer of bread /pechons of cold corel

vn per wee, more than twice the 34 £ tn fhe. General Menv | eal s igatheenthy _ Mave ten
oe He. 4a An the. Fecleral Kesler MeAV

. Bread and wrecter ‘s of « conse, the quinkssentot
_ punishment meav aad L percewe he CEM ab Such, (d+ 95.6> Fe

 

ee © Lam being Spirclvally peaished tsbore tbe, personally ver beds e Kosher Content of

 

_ the CP 1g less: flan NO Gm Caglecte, Lonkat. Tam vehement ly opposed | to being

oe “Convertedk to Vegan behef system , but thot g exactly shat Director Ghian, 1S
Rercing on me eh bts CFM, (Td pgs 6-7)

 

(B)The CRMs amboigens, allewiag, Ketelian Stahl te arbiter ily Quast ma, LT subm

thet when To fresh geveved fire Vegetable drabiguity, s8ue., Kelckon Stahl poaighed He by a

walbhdadiag Ca arrets, Cucumbers, green pepprcs, Onions, seall was , Zoclant ancl tomodtees Kroon
my Meav foc a weal, Feeding ve Geolery uglead (Td. Wits 6-2)

 

> ALL my apvevane od were met unt Deliberate mdi feemee by Adcer Stal rcludl ag

5A

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 11 of 38

Directors Ryan and Shina who were plaraly on an _ant-semitt Vardetta to sulle.
my Kosher Meat mens mone aad wore ponte cock your stace (998, Neither Director!

 

 

t = - a 4 »
ever gaye wre. theskybtest relef, Ryan War even Uawillig “fer charge the ambrgovs

 

 

 

_" destroy my healt . (LA, pa, WS Tt told an absvrelly Jorg thirteen years, from, es,

 

 

“Vegetable ” mery callout back te the Specvtit “To mterbo “ Co\l out, thus ardire, and
abelirg Kitchen Stef tn thet arbi bory puaistimadt of dewish nmrades (ie try sett

 

—Webich ah they plaaly. Cart do +o te. Specihe Geeral Merny. Oaly My fervert Prayers

 

Keep ino from Siaiey inte depression and aaxtely over Je Directors! bladent a Hem ont

 

 

 

to \948 for Jerwieh racerled tes force. ADCRR te qive flem a Kosher Meet Mery, :

Ta 2O2O Th tek a stroe of a per aad a mere Month Be Dyrectos Slain te elmira le

 

 

 

 

~ ~ x
tH. Director St AAS strategy 1% ebvievs to me ,

 

Has CUM ryt Violation for as long as they can and Ki IL some pests ta drerter
with their grossly onlrerttey food over the COOrg of the aerxct feu fOMS

 

x beg, they Court aot +o allow hts gress ADCRR onti- Somber te ponesle po daily

 

 

 

Lor py Newish Kosher Meot belief , Das this court te fad that Director Shiaa_ 7

aud/os his Regstererrecl Diehicran and Jor Ketek an Menger Montiel actually ch enstacha

 

 

Know that 4h2. gree violaken of Hag USDA Gurdelinan ~ Tater abla by Hee overnight

 

 

reingtedney hag previcus | hea (Hoy Losher Moat peny estolliches hrs dle hberecde.

Hes lawyers will ae doubt mitkK

 

 

G4 % reduction of fruit — woold necessary produce a grave gk de> nay healt (ware:

lover give. me dat apple adoy,) ) Lrpharfincl’r thot a Mery Sv gossly leeeliay A fruit 1S

 

_peesomphousty vale tty poad ts cortemly vabenttey pr the 26% USdA Gurlolined , Evcalty.. 7

Redkag feat Director Stagg! Rattoce to tole the “easily, availeble measure of
ac) Kee,

 

ovety Cluld Knows an apple a day Keeps Ho doctor away ” and directer Stina tg vawuillag. te: a
( :

 

 

 

and thos asfobtished tea above vieketions of my Eighth Aerluet Caglteto be fl fe

a mer to sucbin me 1A. good health.

 

|

 

 

5 B

 
_ D. CAUSE OF ACTION

Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 12 of 38

COUNT IV
J. State the constitutional or other federal civil right that was violated: ADCRR Policy, Department Order
(DO) 102 dearer hay Conshivhenotl DUE Process end Equal Pefechen rg hds OF meaning Lul Accers fe the cants,

2. Count IV. Identify the issue involved. Check only one. State additional issues in separate counts.
C) Basic necessities 0 Mail BJ Access to the court CO) Medical care
C1 Disciplinary proceedings 0 Property C] Exercise of religion CO Retaliation
C0 Excessive force by an officer Threat to safety [1 Other:

 

 

3, Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

Do 7o2. (Ex, Ww) Sechon 3.1+4.1 denes my access to aay out of Stele. feg al matenels (md. es S), tu $
denrecl My meanaghol. accars $6 Oho Serle. Cosh +o fle CrimiRab. and Civil Petitions ta that Stale ,
Foclurmore. , ohare. DOIGZ Sechoa 3. 1. 3.2 provides neo Arizona Stefa Law Ach tve Serviced (el. ) urd
dencect access te ttre. L296 Arizona Stedirlers needed -te fe meanrrglo L Av \2ene Crim rat Petctons
Upon Mey (Atatestahon 14 ZO: Finally where DO 402 secton 3.1, 3. 1 “and ATTACHMENTS A and B provicte.
no accers te Stede_or Pectoral Case lou Reporkr’s or coxe Lows A General, (Ka pa §, 13,14) all my
Pelehong loere vitiaalels dened for fechacort Veolahens of Olics, Ari2ona, om Fedral Proceely coll
Puted of which Db war unaware of becavse of DOWZ denal of aecers tO Cate Law dofnrsy eae

~ Legal terms of seu el precedured. Ruler,

My AR davit iA support of Donal of Accens to the Gurth clam (EX) ANY establishes tee follow iy |
i. Twas wdhicted in Hoe yeor 2000 Ma hott Arizenn aah ONO, (BX AN pa 5,8) _

2. Twas treed ca Gull Absatha in Avi zona 1a 2001, but aot arrested om serkared valtl 2012, (Ea. “Ps é), Dues
tronghrred +o Olivo per tee LeverVete Agceemat on Botarners | (TAD) 4 2013 and pled guilty Sivice because
-frere is confsion wheltur te Corrastar the 1994-1992 Obro Steduted are nore. prejudveant 40 ry calf,

(tA pa 6-6 ender (4,) Te Compel me. to pl eas, he Presecubr teiaclidked me. on ‘idehteal chergeh with rece
Speekccahons t in OllLa ta 2OI4-, pAy apporated tr wa Corn bel nned« elely Mohoned for dighistot. of boty He 200

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

AU of my OHIO aad Arizona Hate, arch Fedora, Peletons were uitimortely dercect for -fealia cee Victattars
of proceclyced Pesu Lrg A untimeliaess , DO IO? Failed +e provide. “Ke access to there Procedures | thes E
had no meaughl Lrewstedag of tare pracedures « Also, DOTOZ. failed to prevote me wrth OHO ferans ot the

Bath (146 OW Anct Ariteny Stetots T needed tedlea Mennnytel. Claim, $0 T wos forced ontinnay boy DoAoz >

5. Administrative Remedies:

a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? Yes [1 No
b. Did you submit a request for administrative relief on Count I? Pt Yes CI No
c. Did you appeal your request for relief on Count I to the highest level? Kl Yes [1 No
d, If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 
_ Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 13 of 38

aad fe 2014 dichwnts or Corshtuhowl, Statutory acd TAD Speedy drial gros.
_ T plead +o the Zoo tad tetment on Maret 4 Olt, The Zoi adietmredt wk waprepaly co.
Meruswed without prejodiee an Morel IB, Zot even though He TAD speedy frat aah
anki Shutting provisions Mandate dismbsal with preyudite. My appovrted ONO
“Appeliale counsel failed to file Notice af Appeal (MOA) thy Case 2014 aad Lied

a prere._Anclars Brel iA Case Zoom, (TA. pg 2-3)

3, Twas returned to prism in Avitona in lade Aprit Zot, T hed only gooléan to

Wy OHIO Cavasel once on ar about March |, 201+, ord wrote him a leer on
(Moreh 20, 2014 orclering in to appeal Case 201¢ 07 TAD Grwadds , LD was Shoc lek
pelea he, witht Partlar nohiee tome, Bled an Anders brief an July 14,204.

(G&A pgs 2) T vumedicdely atempted to Lite Matin far Deloyeck Appeal (D4)

in Case Zoid, but loclead Ye forms, caselaw and Ohio Stelufatery Sources TO

do $0 effechvely ) 50 he OHIO Combo Appeals clenved MDA on procedure

— Groowds oakrcum te we at He tire of my PADA brand=wri Hen Burg (fly

ADO 102 sechen Bie specrReally, prelibds all ADERR scorces suck a my
“prison Let ws Library, parctlegal or any otter legal assistants om providing -

. “
_me accers to “ Forms, documents, or ary legal Materials From otter Shakin

- (TA pg ! order 3, see also Doqe2 Ex. Ww 99.5) Tuareby DOA denecd me eon nafel

_aceerd te the OHIO Forms, case Law, procedures ard Stateks necerdary fey

fle meoatngfel t - oo —_

0) Moki (Delayed Appeal whee T war completly erawore of fle OHIO
precectocal (Legal / anc factoal bast. of my MDA claw ,thws wor dened
by He OMS Court of Appeals Br Palure to stele ov clacm ,quetirg case Laws
— Thad ao accear+to, (Bx AN pg 2 vader 5.) -

ww) Pro Se. Appellate Brel plore TL wad vraoble to elude He erttecal Case

_ 2olk Lgsved ww my Briel’ doe to loss af MDA, Furtlermore, wlure T how ao ,

GA
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 14 of 38

. | ADCRR gue accerd +e Ohis Statules, Case Law , Rois. af Cont ot procedures , Doms |
ivaable te maVe Gay. meaniryfal ¢ Claims Stace - tel lacked be abi lity to Kacnrs, -

(
J
|
esance or undarstaud eny OUIO Legal loeb ti aad vegultert freboal basi. a. py eS

‘oul 6.) Biribarmore, wylare co had ne aceerd che Stete ot Peder code. law thang ley te |

} vo Gor , Ga PS in2 unetar 4e 5 Baw pg S) iB pyr Wad enable. te Knew to hat ay |

!
‘
i
4
|

nigh vacler Anca AnderS or 43 GH Cueuit or OHIO State. Progeny were, Since Comsel
Rled an Anders Bik acd fy ted +o. Commun code widh me, (EK.AM pg 3 wile 2.) |
My Pro Sse Anders bref Ineluclo A nothin More tli yoo grounds tacluckook ry my

predeal Moon to al umiss aad sone arguments my BL yoor oleh motlar Cat me,

aa pg 3 uader @,) bot Hee OHIO Coort of Appeals refosed te rule on my Case 20le

Claims since they deriecl Mod va thuct case ; (Tel (0g 3 vader 4. oan
(6) Pefitdn do Whe Olive Supreme. cost appealing deral of MDA, (cry 4 sadler 0)
- (a) Applicahon For Recparay ir Case 24 (TA pg urder Ml: ») Gah SimulfesSly, _ |

Several maths leler 1a Coase 2000 and Core 2014, (Tol yt vader (2, )
(©) Post Coavichen Raiel Pefher whieh aaa dened on procedural /vatmliness
grooms by re Common plear Casek, extig OND Revised Code (0.2.6) 2153.21 aad
© 2453. 23, Stella T had ne aceet to because of Dowe. Ld pg S erat 4)
(P) Latewise , ay OMIO Stale Habead was demecd because Twas wnawore teat |.
_ Pursveat O, Rg: 2REO3, OHio Haber Courts clo act have jursdieken over
| prisoners housed out of state. (Loli Py G~F oncker 1S) a
| a) T affiem and subart T haye no tole thellur T hove a procedural way to
raise my sentenceay clams t Ohio stede courts becavse Lim ureble to accerd
OHIO Post: Convictan Procedures siace DO V6%. preverid ay access to same,
. cr ofhirm aad Suboanct tbuct ra DOIZ brad ast clened my Complete. accerdto all One
 palenals, T wevtd howe been able to read dla “old” Oni Statulea T word sented
| vader aad ascerteia let the 1440 1S year Serkarce. ianpoced arn me werd plaraty eucetsve

6B
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 15 of 38

per the ORC, Appendd / Blakely , and tere ONO First time ofMulos Were
portlaed to be sentuved to corcorrent suum defiance serkncer of tree years,

(Til pg 5-6 onder Von) Uatorlunedely my mothar sent me copier of the necessary
ONO Stade mbemahen bet by bet over the course. of free years So Teblained
itt orhmely er an OHO Post Canviehda Relied Petchion aad was denied review an A. '

 

fhe porchs, (di) Dakhirm ond submit FDO 402 Ned sot preveated coord ty _
; Wo merderials LD seid have rouseel there, genteneray issued tumely, on hy
Pre Se Ander§ Appeal iA 24, “then flect temely | Feder Uaherd or all ay. OHIO |

| \sS0er 14 2S CT. pg F mde IT), aad plant, ceserlered to a lesser term cor bad
. ony Gree Senteree [Convieleoa, Acsmissed with prejockte., . Ce
5. DOW alse dened myoat meaning hl accers te the Ari Bone Stede Cats,
| (a) POIW2 Seckwa 3.13.7 provioles that ADCRR Libris /Pralegals fay otter

| ‘

legal assistants Nore WoT required to pocess and shall nut pokess olderversions

4 of He (aww or polity ) there are Ao archive Secvices “ (Gl pg te vadr (8, | See 7 Ct

| Deqer seckin BABZ Ow fos) As T wan tered  Absertey or 2001Lraseagle
“count vidlededa of the (996 Arizorce Stebutes , arth as wos aot arrested anh
‘Cenbeaced vail 212, DOW? sector B32 dened me accers do fhe. Statoters
rt was indicted, convie}eh , aac sartreed vacler. (Ex. AM pg 2-8 vader 1B.) ,
: Nole also teat ducing petoncy of wy Arizona Direck Appeal and UT PCE !
_preceedting Twas awaiting fal ia ONO watort cay access to Arreone
wroderwals (Td py B oneler 14.) ank nerlar my appourkd appellate nor (ST PCR |
“connsel Argqueck Sentence of proyrcledk me with coped of my tadichrant arch

Sentencing Steteke’, This created fire. absurd Stuatien flat Dhak ao Voatedy
68 my 201 Absent trial preceeding wah T recewed the trial. -transecipt i |
| Avgust of 2O1F , well af ler Completien of! any appeukd Covatals! appeal enrol est
PER proceeding, (CA) T wed Lralty able to fined Yaa relevent old Arv2ara Steltes

éc
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 16 of 38

nthe Legal boxe’ oF older modes | (TA py 1 vader 21) and wmmedcodely Bleck |
bro Se Notice of 294 PER on Augutt BM, 2015. The Pima County Sepertor Cont
| Boxed retuned aad ruled on He merld of most of my claims bub upon Review
he Couctob Appeals Pood tay Moke uaheely pursuant Shde v, Lopes /234Are,
BIB, Gb pg 0 vader 24) Cone Lew to which T broek ne accers to poctuent DO FOZ
(GEA. pe IZ wader dh § pg 10 under 261) T submit and afficm that P Dose had det

 

 denvedl my accers to the. 1246 Arizona Stated acd Cace Law, Tuoi hove
obviously fled tnely 24 POR Notice anor before July |, 201F where Twevid
— nethave 40 rely on oftar iamales! Stelutes ot August 31,2018, but verter word
rave found flose StedultS 1A August of 2014 wher T recaved my tronserpts / a
‘petords Frown appouted Cornel. Atternahively, F Twetid have had acces to.
| Lopee 1 T woutd have Known Twos vakmely on Aaguit 31,2016 and woulel _

have. Stnply Bled my Federal Habeas an that dele, raising only mary appellose

cand ST PCR claims Hen moltorad for Slay while TatkmpleA Motion for
Delayed, cut of time UAPCR . (LA pos 10-12 vacler 26.) As reuas, To
| proceeded vader the assumption flat D wes tunel, par tte play reading of Ane. |
OR. Cri P34 A 20Mk whieh defiien PER hmeliness as bereg dependant on the
Issuance of the. Avgust 15,2015 mandate not toe July 1205 decision as
pe Lope® , (Tdi pg: Tuader Zl.) Cleorly DOTS dental. of accora to Lopes,
the Noid 1aae Stetulen aa Case Law mace my 294 PCR Aotee ast “meaning Po"
where T was clerly onable to delereine timeliness or Fle Ney beste
of Doaoz., oo ;

() On done 24,2020, ashen sa Te allempteeh te fie | Nekee of gr PER , tee -tyial.
| Court denesl my. Nokee becavie I crtecl no legal bases far my clams . Here
7 | agen poqw2 8 dertal of access to Anzena State Case Law preyerkd me Pron
| Meaning fal accerd te +o the Legalaredackral hoa ces of any Lore. clams, Cdl, ae

6D
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 17 of 38

6. DOW? dentect Me Meanantol accead +o the Peleral Courts tubore Mmaaning hl |
| access S only aguven ef c I AM given Hie ale titye -te understand the iaticacies of Hee |
Nast question, of He fedora $2254 Habeas form ag th pertains to AEDPA/ 28 05.0.)
$ 2244(A) trmliness, (TA py (-2 under 4,) DO%62 Sector Bile Bl aac ATTACHMENTS A

 

ord] explicit, denies me access fo Aederol. Case Law /repocters from which L
paght hove formulated the Legal bases - ard corotlery frctval basis sreeiQe to |
My COAR ~ of Yoo Peoleral habeas timeliness of:

(a) 224alAX2) suce Qrteut case Law te efi. “properly filecl applic ection Le
_ Stele post- convietten of otter collatercl reuvens ” " T bad to make the logical. 2
“decomption thot accentonce of my 2" 4 Antena. Notde of PcR by the Clerk aalfor
_ the Superior court congt ty ted * Prepely filed” tus I assumed in guod fas date.
entire Hime my 284 PCR was pandiag, Up fo va iscvance of the mendale by yee

court. of Appeals , Sbostd act have countecl tower the. one peor Lem techen Paerteet cna borne

. ge hevtal tave venchereel pry Pederat. bob eo tinely, (Ta. + see also py 1O-Ul vady 26.)
(6) § 22440) girce wittoot case law te define * ‘con clution of direct review”, I
Codd 1a good fas agsume tbat the eovance. of the Arizonn Supreme. Courts! Manhede
of August (5201S was, in fact hrs Sconclvsion,” Mereovar Sexpiratels of toe “ne for
Seekitg Suck review ” wscuicl an geod farts meer that he 7o day pecied for ceekiny
review with He Us: Supreme court would be added to re Avgat '$, 2015 date, eA)
(© E.224R AYR wat case law to dehre “Lapedimert to fluig” T rad no
__previeus bases to argue that Dotor ts, ta. fact such a State, (mnped ment oon :
where "DOFw2 Completely Ratled to previ he. me wth aay OHO materials, ancl Leited
te prevule me access to the Arizona [Federal maternal receded to Rle prcentg hl,
twmely Pehhers in 460 Stele nd Feclerol Curtd of OHIO anc Apvreone. « Cdlipy 62 |
vader 44 pgs SIZ vnder (hrthrengt 2B) oe
ca) § 2244(d0XC) smece Doroz. explicitly denes me access te the U.S, Supreme Catt (

GE
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 18 of 38

j

— [Pepecler Dore dees me the fime Seaschve, Krewstedg a of relevant, neuly rece
Sconsttutonal ngldS ascertd ley he UG. Supreme Courts (TA pg it vaclird.) So -for
Powe has Seamlessly dances me accerd to alt reporkr& scace 2OI whiok might howe
- take me of any Ae censtelubonal. rybitds ectrorable A the coum’, |

 

(e) $2r440XO@) giace widlast Care Law te define what a “fectual preclicede”

| 6, of what cormhlues “doe diligece”, T obvicusly connat meena hilly pretstter

. clam of tmeliness Were, (Ide) Be

CP) Bold my Arizona and Olle Redwal. Habeod were sida, Fond ombimaly
— becaue of techarcal ytolodons of TB Uber §2244O) /MEDPA (Td. pg Z over

1G pg lO onder 2G.)

2 As ADCRR Directo Shiaas’ Signature oO” “Me Capel Page of DO V2 (Baw)

. laimy Director Stina iS thos 5 drecy respmsible Rew my Contiaevs ad angerre

dental of accerd to fhe Stele and Federal Gurts of Arizorg vacl OHO. See AReowtt

Ex, AA j SUPA

B. As shown aleove, Director Slras DOI? violated my Coastebvhonel Due

Process nights / Rytd of menniag hit Aacers to Hee courts by aot allway me

the basic tools necessary fo presart, iter alta, meanaghl “old Laws Stele”

Sertertiag clams ia a timely prannar to the OHIO arcl Areony corte.

4, Drector Shims’ DOI? also violated my Equal. Protection Rights where
ANY Arvdona. citizen weallly enough covld have bought te necessary _
praderats , or simply have. accessed the statutes, procedurod, forms and Core

laws physically or online. act ther Nearest non- ADCRR Poblve Law Ebrey.
As Lan an incoreererted rehiges ABCRR mate Diredtar Shna wwer$

6F
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 19 of 38

,Coasttvitonally Moadatedcd +r assist Me A preparity and £ lerg of mean vagfol | |
legal popers in both my Onre and Anvaaae Criminal Cages by providias me. :
with an adeq vate fans tbrery of adeguate. ager Stance Lrosn prSors cbrouincal ¢ ia. . a,
ho Law, But ag tle above males Plea, Direct Sliaa hag fai led to ole So,
of any thiag i hs DO qo? policy tS a Ctete impediment toflrs aay oot od State,

or “otal Lows 14 Sterte. claims, DO 402 provider Nno- nshee. of New OS, Sopeeme.

cox ae decisions deRacry petroactve ney coastrstonal lew whiel cv Mg ht vse

to Rle Pelaol claims vader £ 2244 KIXE), ank no case Low fo memuighilly
define the ermg necarrery fo male ce Meaning FL ecgquaest for AEDPA /
ALARA Hreugh( 2) tuntcness. DOV made my past, preset ard fitore
petchins te any Cort fodile. because ay Situetton 1 vaqve, I submit
aa ablirer tect T do net Creu of any otbar ADCRR iamede whe wor treed

a Absertin, then vot arreatedd or Sertencech for eleven yeet$, Moreover TD Kaew
of Ao ols ntede. who needed accers to recterrals _necertery te Lie > yn tea

State, District, ancl Ceres courts of two Steted Sumuiclangon sty, and for

“tleect perpase. DOVO% is plaraly aA Uapedh marth +o Rlets SpeeRealty, be my seth,
“But Ft does ast have to be. Drector Slann hes recently previcledl me, anh
all ter adreded, with aq electronre tablet, wbieh e127 hor the abeldy fe |
Sead arch pecewe emails +o. frends oadk famity The tablet covid easily be.
. come +o the See. Sort off Server eeny in VSIA Aridena andl ONO S

. wheats. TX aeed te De tea weatiagfsl. claim 4 de Covth, L. Oltarwite, ;
of Counce, Director Stina covidh easily provicke me paper copras of Hee Urs. Sopreme,
. Coot, gate arel Releral reporters, Ohio aid Arizana Steltes 1146-2026, ete. ewhech
Lineed te Ble menrmgel legal Rebtims 1 the Olle al Anzac Courts _
-s respectelly ai tas Court to Lud tot Drrecter Shaan must proviele me tee.

“paris / access teat Tinsel
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 20 of 38

E. REQUEST FOR RELIEF

State the relief you are seeking: .
LT tomid Lille te heave dhty Courtorcder ADCRR Director Shinn de Revise his food Poliay andl he's
Dodo2z Access te the Cort Polley wv the Fallewsing Manaar t
A. Fook Policy ¢
1. Rewsgtnte the Kosher Meat Mea (Km)
2. The KMM to be as vane as the 42 day cyele ADCRR Gereral May (EK. A4) or the
ZS doy cycle Feder BoP Koslor Menu with Lifleer destirct het meat trays, (Ex AL),
Z.the hmm do be as g pectic as the Pre - 200s AbcRR Boghar Menu whick bested “Tom 4To,

Ccontiaved “n Page FA)

I declare under penalty of perjury, that the foregoing is true and correct.

Executed on February CC, Mbit 202) Fa ee
DATE SIGNATURE OF PLAINTIFF

 

 

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.

 

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 21 of 38

- Carrot apple, orange ete, mstead of the present am bigeus “Fruit 4 “vegetable!
aad “Heb-teay” wstich allows Urtehen steht te perish me by endless repeh ten
aud exclusion of dens, 7 ; |
A. The new KM has-to be (00% pre-Sealed Paslery cak ted Rosher Hens
or atrasicalty Kosher tems Seekers whele, vacut Fruit and Vegetables,
_ Ne manrbacorrny [repackaging of food ta ADCRRS! non Roshan cont Lsel
_ prison Kitchas . No beytre of Unmanlke A ems ,

5 The new KMM do be 2020 or newer USDA Guiclelmed Compliart, Syeedlen
ally Tt hes to previde at least Seventeen and a half cups of Heit weekly, _

— Cthree small preces of Prvit daily) Ztewps of mi Lx weekly and 24 V2 cops —

“of speciReally varied vegetabled a week, The Argust 2020 Vegelable
Variety ts acceptable i green seallioas) Carrots,’ green peppers } tomatoes}

“Cocembars> summer Squash all served doriag He course of an avenge

— weeld, (EX, A3) _ a oo
6. The KMM 4to have tuo hot meals s daily, except of 442 Sabbath,

F, The Kosher for Passorer Menu to have two hotmeals daily except
on tu Selbobbed and Foltous the pre- 2015 ADCRR Kosher Possoves

paca 1A Content, — Co
8, Provicle special Kmart bot tyeys On Act enol L trol iihanys Appreoxim~

mating teete af tHe Genera Meru, =U. e,. Q. tur Kev, [StoFiny / Apple

pre cleaner fer thanllsgwiry aad So on,

B. Access do the Court far my sel? including 42 following medertals
+o be previche do me. by ADCRR ; . co

— presenth

FA
(3, Arcana State Reperler [stirg core lans (146 ~ Prevert,
A Federal Reporters / Supplements covertag, at leat the Arizona ard OHO

5. The. abulity for metodo a Shep arch! [westlew cutee repook On aay

6 OHIO Forms necesiary Dn p Moten to 5 Reape / mohion «feo | yecae/

t
yp

Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 22 of 38

 Disined ak well as tle 6% arc 9th Corev ts ,
cate T need, |

- Retchins Lr Review (A tha OHO Court of Appeals [ Svereme Cont, |

+ ONO Stechstes 1494 — present , ontoteted , — a | .
8. OHO Rules of Court / Ruler of Crimaab Prex-eclore | qaneeitech
_ 4 Arizonq Stechtes, 1446 ~ Prenat , annotated

. lo, Federal Seehon 2241 Habeas forms Por the Datwit Coueld

of ON and Arteena ,

_ C TU would Cie glos cowrt te fo procera recnstate Moy donety ghedus
as twas ont April |, 204 in all My Course ia beat Arvtenrg ard OND

State arc Fedaral Counts | perhaps. by: a
\. Declering DO 7O2 O48 Q stale mrpedi ment as deltree by ZB USEC
g 2244Cd KCB) pon £Odls thy D bave opstome rat imped t mart wer
ADCRA delwes all necersecy Merer'als Listed it “Be abores

| 2. Orderag He Pura County Suparier Court to espa my cate. thar

anh afdaring Hie Delaware County Couto Common pleas fo cper
both riny 2000 arcl my 2Ol4 Cases, (or the stele corrtoPeppealt to.
do the Same, i Procedures So requue)

| 3B, Fined that aay applicable 20 ~presert new Constetu tonal dat tbat
©) Weliscower TA Hea. 20U1- present U.S. Supreme Court reportes have one. year
. | timely Status por my lscovery as per 2B USC F22¢4AXOO ,

FB
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 23 of 38

A. Bually TD would ke Lis court to Mid phat te niereald of Juste |
alemanch hot T be alloweck to file tunel, L244 A) /AED PA sector
2254 Habead of simply 224l Habeas to cvecome the fmeluits
exceerlel due te DO%z »! denal of acces rfes fre, casts

T have no acces to cose law to dlefurhvely state what shevid be
(Proper it casts (ce Miue, bot the equity lost dee te Dorr weeds

te be restored So that I can briag my arguably fron frvoles claims

argued on oppeal arden LST BCR by my Anreona Apporsrteel Cowasel
anh argued pre tral by by OK6O eppouted counsel | alevig with ia
! Sentuerry claims ancl otter feture claims LD myght bring as Soon oh
Tha Porn stad with alt the necessory moderials by ADERR, _

#C
AS
AG

AN

Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 24 of 38

of Pages

2

—

UN Ou

‘OJ :

16

Nt

EXHVBIT LIST

Nature ef Exhrbrt

AFFIDAVIT Concerning “Common fare” menu

Federal BoP KOSHER Menu excerpt 2O\S”
ADCRR KOSHER MEAT MENL (KMM) Histery (298-2013

AdCRR KOSHER MEAT MEWU 2O1G~Argustl, 2070 (EUmmarion)

ADCRR Correnk General Menu

ADCRE Store List Min /mMed Custedy

USDA GUIDELIWES Fac Ameriems 2018-2020 Appenel x Gank F

ADCER Policy DOWO2 ACCESS TS THE Courts

AFECDAUIT 1h Soppoetol Dental of Access claim | /14 (2024

Tamate Notfeation by Director Sian Elmer KMM 8/\(2020

MY inmate Letter contra the “temmn Fare menu/Dyecers response

j ‘
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 25 of 38

 

 

 

 

 

EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 26 of 38

bo AFELDAVIT? Concertitg “Commo FARE “ diet
|

_  Mohene.. © Genty Meson SB ne eee

$8

L |

, FRAVK KARL HERTEC ott 276661 an a  Messixate Jesh mele. fe oo
tof Cotree- Po

 

7 at Hvachuce Oaet, Kragmaa Complex, Aries, Dep. Lea

_ tress Rebabitehor and Reextry (adoceR), whore svicerely helol

. / belief &3 tS Hod L most Cot oa ity food tract (S Kosher pe He Ortedare co er
_sdewish Standard porseact fle Took, T have beer on ADOCRes! Kotlar oo.

det Stace 2015, am, fully Aware ol Kosler Standards aad practices
and have. made He. fllowiay observateuS Concemn yg tho

Common fore” deat whieh a& of August {, 2020 beplaced and element
_ the PRvios octer dret iashtuted 1 1998 :

AL The conkatot my breaktast/iuncd Saald tS rows ws (og, 2028) (5cbesoy)!

a) Two Sconce Comberiners of Sealed Kosher Hommos } yO
: _). Two enrderhRed , valabeled, ba Vester Packager of’ powder oo

L _¢) Kesler Coffee Sugar Substehte , Salad dressiay aad drial Mx packets) ee
Aad te follouag. Noa-Keshor tens Prepared vy fluachooa wats fo

Noa Kesler Krtchan, Nore of whichdgelabeledt Kosher or seated bot
Merely baggedl the K thelied by amete>e -

A) Chopped Carrots ond celery appre, W/2cep}
_ @) the fegular « diets! peanut botker arto gellys a

| €) - two cops of ary cereal (oardert fed) >

a hy four vardenhed Cooled ® oo
© LY No Kosher water Supply wor ob Reed > re ha chew batt

3) Cold fod only,

“
'

. | 3). Four sles of bread Fron lg allergy aliet Gaksfe)s 7 OO

 

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 27 of 38

42 The. conleat of ty dinar Sactd, Saturclay | Aug, 1202'S 0 co fe

| Bb a paclgage of Sunflower goods had no cdemhh- ars at all! '

- L Cha eal cup ot’ Green peypus wee cot & 1 the not: Lester Uiidler, se
__ A) te two cookie , fovr size of white bread, hatlcep of pescles a

+. @). Nest- (deattrable as Koster , thos not Koster elare ee oo |

Ccamed) and baggie of pearot bolle wereall remoyed fromthe

Oriytncl packaging 11 162 Aor Kosler Ketelan arch refacltaced »

| e) the. erhte moal was only Cartel fooel . 7
3p The. contert of my brealeteart / lunck, awk (hos2, 2, 2620 - -Serday) 2
at) war tderbool to te abere with two excephess:
oe ft) Ove 3 oF huemmvk on Serturchay WOK misble, ued, ee

- by tamales, readering hall men~eotlsry)

_  Peplaced meth te Correct snack poction (tee. of elitkpes! a

_@) The cereal wor neous tt plan pockegeel, Sealed baggres wheh

were. oetortunedely We NT labelect Koster.

4 Both the ciilida Keteber staff Aud tho delay Comectors!

_ Kees confirmed frat NONE of Hoa pre—packagael wamarkeel,

 

baggies of Snacks, cereal, or Arak mined were labeled Kester

— NOR were the Shipprrg borer aay dame (4 partook Koster thos
reader y every tering, ZT was madeto eat on He Coamen Pore _
deeb vakesber with a exceptras, of tg Hoan

‘5 “The. content of wy, Svrchay dimer (Avy 2 ZOU) 3

a) A Kosher, Vegan het try (Pasta welt tomate cuce eye)

Ly Nore of the. otter Substantial tems wore Kesher haulay been

| proceasad 2a Huachucas" um lasber [Citeben boy mmoles trcluditg & very

_ Sonal tossed salad - smaller don Last welts! salad - 45liee of bread, beans,

a

ti i ee Sree pee

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 28 of 38

| ¢) A note. on the tue cups of beans : _ They Come tn large sacks whreb, due!
| te the lows quality, havea be. pooredl out on He Kitelien fabler $0 Hat

j
|
4
|
4.

the Not Kesher carhhed Ketelon , renclering them abse lofely, | Un Keoder, .
6. Drealéfast on Mearslay Avgyst 3° rdiig ig reashersig weeldeliasy breatetst

i 7 6): Two slices a ob eahvte bread bagged by | vnwcdea! oe

we de Kuteluon Sto can sott out the foclgs arc otter foreign objects Contamed theresa, | ! CF
— iL — The beans are. thar washed and leaned, Cooked yaad poored tate, bagged uh Oo

C) Tse packagan af (Powder, valabeledl, Some. Kisel ef uardernked wdc BS

. _ _ Sobsttek)

af. 8) A sma hagsie of Peasst/Sonflewer bute Ce
| 0) Packet of Kesher Coffee ancl two Worley Siger Substelets: — ae

1 _#) Koster satt anol pepper pac learts 7

_§) Notes Ths, breatefast (3. cA, all oles nals c ale, sorvedd a hot

__brealehart every day which alto nelodey Kosh Mitle, Also, His

 

— meal ts marked No, $ on te mew, but itis lerdal to ments 4,20,

B,. ZO, 23, 26, 24,32}

4 Comparison f his weekly | “Commer Reve" Brekfask worth previous ee

Kesler breakfast reveals dhe Bllouiay mASSt%e5, Crew’) ens
a) Kosher Juice Bor! Corre ar apeleguce)
| _b) Kosher Mike >

Nete The Saige srtutetect Sameeted on te 5 vlar mefu ro (Whe tlle

_ your, approximately | Ssh Cowhave. de peceeve. losher Mile, enal Gags.
8. Breakdown of Lurch, Morday Auguct 3°42
Tod’
: a) Tae only Visio Kosher then wok a Vegan lot tray

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 29 of 38

4 . b.) the AonrKashar eas aclude a begaed, chopped towed cola ty tuto Slee,

;
i
i

ot. bread, tue Cook, eb ) Morgarre |

c:) there war a Kosher drink pocbek and salt p i pacltets

Ar) Neder Hus was labeled meal 2 but 4% denfeal to meals 6 4, Lo a
(2,27, aad 33, Fuctlermore, whee the Hobtyay is subsetoted

with tee cops of non Kosher beaas, this meal oflarwue cates

heals & ( 24 and 8O also,

A, - Compantsen of “Comme fee. and previews ° * Lesher Weekly cunel, fous?

a) Cleese iS MSSity} oo.
8) holt cup of vegelebten 3B messedy §
_¢) Fresh frtt is Masih oe ne
Ay AU olor tndedes sll rece ve , cheese aud fults. .
10. Weekday Dumer Sack Moray Augest 3, 2020 1

a) Two 302. Cups of Hummus | labeled Kocher OF one te slceot
. ; _Vegen Solame ond muttered poalel -

1b) the non~ Koster dens are fo Stioty ef beeacl aol @ Seclect
! Vegon Steele Suck 08 ar unlath cet, vaspeated quantty of
Sen: flower Seeks}

~+ soo wee ete ee re ~~ —-

—€) Two Cool ad enck a Koster ornate aire pour ou + He. meal’ ‘

dA) Note His & labeled meal 3 but cs joleatiat fo ments 4, 6%, oo,
© 2B ard 34 - ancl arhan Homaus cg subst tuted w/ Salant Wi&also oo

ot Sobstertially lahat 40 meals 6, (2, 25, are B15 Fish messag

do €) Warning 2 Kutcher otal? dal MoT give the menolected 1/2 cop :
|

of Vega teb\er p bet only Ye cup of (wor-mer’) OAS | Shorting Ae, :
Common row thet Koster wlwle Vegeterbles are chopped i tho Loam

A

aack otter mocked Just as thay hove dome ta +42 post, This, is ok

 

 
c

fy enet UF

34

22 24%

Ps

Gg

3

Veg ar Sa Lamy tprttanfA

(2

a2

Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 30 of 38

 
 

a) Vegeteblen |

 

. h) Note

Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 31 of 38

Keshar kitten , rercleriag dom ror-koster, of well ar allowing Traity |

K teben shel? to “acéietsrtales, ° gWveoot short partons a _
Ihe Compacizon of! USDA Stenderd “Heatly 0,S,7 Style Extig pathy

aL

2800 ealovved cried Rem 2015-2020 DIEDIAY Geidalida Lor Awericass—~
Pager & 80°81 , the. previous (tastecetds ) | Kosta Dret AdOCRR anol tha. oo

New SConmes fare.” Abec Re Vegan | diet ) Weekly « QMAMTS 2

by) Frets

_ 8). Seafool

(a) Grads |
ah Fo fn

ft). Meath eggs |
81) Nuts Soy prochuet’s

 

| USDA

2 4 co cps

Zl cups

1O o,

it fy cups

7O oR,

2302,
G@ o®

old (KOSHER
| 1B caps Coppr))
| 1% Ye cups |
44 oe (apr) |

| Feeps |

 

te on

(110, (eer

 

© e=,

AQ) Comma coe
16 G Cr

fcop_

84 Of Copp)
Ocps

O cup sfok

—OcupS (OF,

25 02. ¢

| Kosher mens at hs 199% wrcepteea meet of exceel toe USDA

. veeluy a evry crfese”
J Y PUTeG eM +

AS aw bread carck cereal heavy | Yabalarceel eat flat bos glaring oo
- Shortlalls ¢ a Frou, Vegetablar | ancl obuiesly | all animal based Le

— Aebients wheel are Vo compensated Bt wilh equivalat soy ae
. _ products , My Cappre ximate) Calew lateon shows that the SGommon
Fore" menu must alte orly have 2000 calorves, Bc0 shoot ot

f4e USDA Morcdate

The covert federel Koster mens as well ab the ADK |

Taday§_ SComaamor, fee." PEA : ee

 

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 32 of 38

‘ . — . ~ ‘ ~ nm
_ 12, Comparison of poarhve gualrhes of +e various priser iets 3

Ror ecample a coll bread and water Meal. ts the quintassertot

ponghmnent food, thus !

A. examined how MeiAry cold meals perweek are given per chet class,

B. examiaes the number of days betweer meal cy cles ie, te vartety
ofhred, For the commoative” det 6, ord 8. aloove extabldh that diferent
meal Nombers ane. actvelly idenkéat, thos tt 16 a twe ~cley cycle,

C, examirers how mary slider of bread (ports of cold cereal are.
giver par diet par weal |

D, Cram rey tee approximate. Kosher content a %, thes & beaseck on
Arizonrce District Court / at Coreit roles see 13, belew,

E, Ambigucty ww tte det? 1,e, are He ems Masel Fruit” ar Oraage “ ta  :

 

A B Cc D E

 

 

C\ Federal. Kosher Meny 2018 EXH~ Al” | F 35 | 44 | (00% | 8%

LL) 1998 ADOC RR Kosher me Exh “az” | 4 (4 (4 |ioo% | O%

 

Tit) 2001 ADLER Kesler vearv Exh “A2” | 4 14 (4 |100% | 0%

 

dv \200F ADee RR Kosher mans Ex “AD” | 13 14 64 | 80% | 6%

 

v) WOF ADECRR Koster men, Ext “AZ” | 13 2 CF | 75% | 100%

 

“113 2 SF | 50% | (00 %

 

Wi} 2016 (currect-te2028\ADEC Keslar Ext “AS
a - 7

Vib) Convent “Common Qre’ see [,- 16, abtve. (3 2 FO L10%| i0o%
7

 

 

 

 

5 A2 |34 |ZLiw%| 2%

 

 

 

viii) Corpeat ADOCRR Geral mer EKK*AS”

 

From the above Comparison it ts plata that:
The commen fave” diet 1% Move. puackve than aay otter diet listed ty 4

twice or mony Cold meats as the Federal Koster cet or tHe ADOCRR Geant
popu tation det (Alare aluest three fired ad tru), Lalaounree | there is only cn
suse day Vartethdn tA he” Common Pore” diet where equally sutvatidlGeraml)

 

6

 

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 33 of 38

ta morles have fuser one times (i) He variety andl Federal. Kosher ameter
have over Seventeen time the variely of varied, aleresting matt. DT feel.
Lm beias, porcs bod by berag Mate +e eat the same tiie over ard over
aga, especial, wlan T see equally Seduced pamotes wrth threcr var tety
of tmyS. Moreover, T'm tot being made to eat Steak over ond over
aga , bot os column Cc Shows , “Ye “Common Le” ‘ ohat consi $ts
par Aly “of Bread gaat costed Ce rect, More ton twee ad muck ad Yor epuahy
Srtuated inmates on the Gererol menu . Next, the common tore over
has less than 10% Koshar dotert per yolume where forerxcmple , tHe bread
Is produced by ADOCRR 1 a Norn Kosler facility - see Mia/med Curtody Manu _
ExA*AS ' white bread is Hem Ht 222 (Antervtle (xb) ard NOT Aare Kyther —
and most other wems are. processed i anor losler iitelen or purchasoel
with ne Kesher lemf és visible , thug poaslire he. by frakiha me Skuve
on leras-thar 100® catered a dav, sbetd FE choose to tat only the Krew
eos Lor Hens . Finally , te ambigu ily A oe cleat i punrhie , whore tr
1148, ater alrer, the former menu stadecdl “ Zocebiac”
cereal! of Kosher Salsbury entree" peter Plan oo “common tore" dels

Apple” “Fruit loop
7 7

“consistent * Vegetable” ‘Frett” “Cole cereat”, ar Vegan entree. This is
guavhive because Mallows the prvvak Ketcher parsonrell te arbrtran ly choose
Hh Same (lems over orl over agaca } + pheas that are obvious fhe cheapert
to purchate arc He leart in calorre count, Autres Far example, T”
hove received celery as my Vegetable serral toes cx fla last weeld ever
trove Tet not on the Koster manu nor doe tt havea high autrchonal

| of calonc coder ps tle USDA, Finally pte Vegan “Common fare“ c's
ponive where ADOC is Foccing me to become vegan, wheeh T yebemutty

‘ s
Op pose on relic tous grounds, whe other inmates Can “elowase’ le Sa Vegan,
. , nd we . * J

 

F

 

 

 
Case 3:21-cv-08044-JJT-ESW Document 1 Filed 03/01/21 Page 34 of 38

\
}

(3. Tam familiar witt Ashelmanr vi Walurzaszeld WU Re Sd CFF |
(aH Cirevit (94%) Hee Cirevit decision thet Breed ADOC RR tes create |
| a. Kosher alet tr 1998, Here the Arveena Distrreet court fund and te 2

 

Qt Crresit affirmed dbat:
a) Sa Koshor diet Cannot be prepared (A a Standard prison Ketelun

 

Pse

[BRA CP.
b) The Kosher ditt shovicl corstitiof “whole ots, veyetbles, nots,
tuned fish claty products, arcl Mosler cereals Hat woutd sokst,
Kashyroth “as demordeck by Asholmor CF. del CFF, aad conceded
by -NDOC Ss’ worrlen, I Fi Sel 68
¢) “we there ture reverse andl Pemond to te olistecet Conrt i. te fasten
eta approprate orslar regeinig Ashelaion to be provicled a diet
Suffetent te sustan hin A good healt wittest violate fhe aud
of Lost rth.” HLEL BA at 676 : Conclusion ,
I, too demardl deat Tbe treated [We Msboluar, tat neae of
my food be prepared coelded, sliced Fe bageed ta ADOCRA YS hon -Kosher
pessoa Kebclant Yat T be Led whole ritt ard Vepelabler nuts conte
osler Lglr arch proot (Eel ot G28) dairy products and Kogler cerents
thet sobs f all aspects of astruth sufficient do sustain me 1 geod
hea We, Aa varied hon ambigess five weeld many cycle equrvalert
ches fle federal Koster man,

(4. Tamtembliar wilh the Ardora District ancl Hh Creat decsiors
whieh deface the Pee wire monts of a bea Way diet orcter fea. Bt4
Amendment tes beta actorcdence usit® flo. VS. Depertmartof Agrieuiture

CospA) Marcdletes Ur ths “Dretovy Gordolides Br Amer cor “- cee Crowns

V.Arpato es. 2ZOOB WL 46° 770 Ne CV-2¥ -O479- PHK-NVUW vader Feadl

 

8

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 35 of 38

| 45-48 “370, Therefne Parag rapt as of the Anmendodk doelg ment .
| does not exceed tte const tuhmal mamum by fegquirtha Dekrola,t -
| Arpato te meet or exceed the Bepartneitel Ag ricultere'§ Gurele to
: Daily food Chorees uv“ See alas Graves vi Arpaio 623 Fidel 10¢3
| Cath cirevit 2016) , 1a addressing te 8th Amend ment Pood claim He Grant
, held “we carrot Souy that th wos an abuee of alScreten Ler the dlistrct
_court to orclar Arpaio ter provide Lewd that satshed dee Dielary
: Gudeluers [ofthe usnA] ” 623 F.3d at 1050-1051
Teo, demon teat ADOCRR comply wilt te USDA Dickey Guueleisy
foc Awarcons (EXHSAG") $0 teat my 8t4 Amendment rgd te healthy
poser diet be met per Grover, AS shows (4 II above ADOCRR
alpen not meet USDA guedaliaes for avteton or calorced, Especially

heraovs ts APaCRRs' deprived of fruit. On Aug ust 1ST pay, eekl,
. € v
|

feuit rotan wert from +62 USDA marclodedd 1% Me Cups des just Ore Cup e}

(5, My sincerely held belefs Conceratae, fhe Corsomptis of Kosler feel ¢

a.) are Virtually trdishraguishable from te Stavtarel Onteedlar Jews’
belvefs established i Ashelian (see (above) {

b.) Mandate Hat I make a dedtinchda between He clear aad uncleas
tos prolulortt foods thet are not labelled ardoatRed Kosher, or net
terrvasicalye Kosher’

c) T beleve teat Whole, orcut Vegetables ard Potts ave urtrrase—
Cally Kosher, as 1s an egg cooled © [4s vabrolan shell}

A) Mandete that no food Cooked, cof, repackaged or Processed ra
a hoa Kosher cerhRed Kiteler~ a8 my preseat ADOCRR prifon K debut —

ts permuted Me tes be eaten, atte fhaa Sealed, Kosber captfecl fol |
of foods tartrragicailty Koster which May be heatel storect , awh gwen out

 

ee Sa LO ae

 

q
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 36 of 38

+e be eater by me even usher beccterd Store cl of given oot iA a

Noa Losber corttisd Kictelacn »
€) a Sincerely believe thot Lam marcdated to consume aacmals anck
7 t

 

animal productS Such as eggo, Milk, cheese , aad the arcmats listed

 

as Kosta ta Levitdus Lhaple clever, My belief rr this area ts

 

basecl 0a fhe totatrly of He Torah inter alta (te belief that MOT |
eating tHe passover Lambe disqualifies me. front bey portot He |
jewish people whe, wher asked what teh occupation wor by
Pharaoh (Gercsis 44:3) repled flat Yhey ave tecr-foretatturs were

 

S Gephents. Shep herds who ate Kesher ancmars elreald ther mrchle aack

 

ate the cheeres T heleve T need to eat ermal padvets dacly |

 

 

t) T sincerely believe that -tlere were 20 Vegan’ iA fe. Tora, and
thot tthe Vegan beletl (3 the antithess of Mo Jewish belief;

 

fay belief carried +o its lecsecesL Lstore. conclusion would crecte ou
toortad populated by homaaS anc Le ie proectect hogleraaranls \

 

- % x /~ ~ = ,
Vegaa beliefs! arclusiern ig a twwortA ta which aacmols ane wrelevath

 

 

ard dys erctiact, Vegoa belief is aA aboanaghed de Me_.
LT do wot waatto become Vegan , ard belove that ADOCRR $'

 

plot to Malle. me Vegan 1S worse (Lean if ADOCRR free, £eA

 

(62 Pore SowsSag ar |
q) I Sincerely believe that the 2018 Fecal Kosher meav (Exe Ai’)

 

 

aad the old, 1X98 — 200e ADORR menus (Ex A2") were. 100 %

 

 

 

io sher anol thus able to be eqten [A accorchouce. wth “ny sincerely
hetaA belcefs, Lc demanr| that ADoc 22 supply me with a Koster

 

sy *» * . “
meray flat iS substertially equivalat to those for ~anbigevs Varies

 

Merv whl ADOCRA had no trouble supply rag a the port}

 

 

\O

 

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 37 of 38

16, Wile 04 X42 Seommon fue diet T've lost almost 10 pounds i
tree weeks aad feel fataqued hy bevel movements isrequler possibly
row thro. dveks Severe lack of Avits aad Us omission of meat feb, egy8,
Mik ard cheere, T Fear Lr wy long teem healt }

2, ADcceRs! deliberak ndftrerce to my Sircerely hetel belels 1 causing
me Mitel depresscen and aaxiety | T have lost ail confidence 1a +2
govern mert ard ae eacved of Arizona, do aot believe that they ore
Siacere ta Rehabilatrg M2 ror wh me te reentera society thet

i fore vastmayortty NOT Vegan, All my mbemal grievearees
Concemnuny My Koster lets’ steady deg racectian over tho post Live yer
have. been blatertly sidestep peel of igvored
More I Say not! Brchibs SAM theevgh “AC” are attached hereto;

 

08-26 -202%0 FA Bel febO

Det Sebmtted FRAWK KARL HERTEL

 

 

flue 26.2020

wr tressect

 

 

 

 

 

 

 

Mohave County, Arizona

 

 

  

My Comm. Expires 09-11-2020

 

 

 

 

 

 

 

 

 

| |

 
Case 3:21-cv-08044-JJT-ESW Document1 Filed 03/01/21 Page 38 of 38

\ nf
EXHIBIT LIST FOR AFE(DAVIT concen ing “Common fare diet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXXULBRIT Name
A4 FedleraL Kesher prenv 20tS excerpt
A2 ADOCRR Kosher Merv Ustery 1198 ~2013_ excerpt
As ADCCRR Kosher merv 2016 ~ August! 2020 excerpt
A4 ADCCRR Current General Population menu excerpt
AS” ADOC RR Covent Mia/med Custody Merv (store LiSt ) |
AG USDA Guidelired Los Anrerican$s Apperd ix ot? (covsr2ce)

 

 

Note: new “Commer face” menu post duly 2020 was
not made ayailable te me rian offeial copy
by ADOCRR sa TD desorbed + defarl 1A |
the AXolavt Pages |— F !

 

 

 

 

 

 

 

 

 

 
